Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ragan Buckley on May 23, 2022.

The application has been amended as follows: 
Claim 5 Line 4 DELETE “such as thionyl chloride” 
Claim 6 line 4 DELETE “such as” and “,” and “,” 
Claim 7 line 3 DELETE “, etc., preferably dimethylformamide (DMF)”
Claim 8 line 5 DELETE “, preferably Pd(OAc)2”
Claim 8 line 6 DELETE “, preferably tri-o-tolylphosphine”
Claim 9 line 4 DELETE “, preferably Pd(OAc)2”
Claim 9 line 5 DELETE “, preferably trifluoroacetic acid”
Clam 10 line 3 DELETE “, such as”
Claim 10 line 4 DELETE “, preferably sodium acetate”
Claim 11 lines 3-4 DELETE “, etc., preferably xylene”
Claim 11 line7 DELETE “, preferably triethylamine”
Claim 11 line 9 DELETE “, preferably potassium carbonate”
Claim 12 line 17 DELETE “preferably bromine”
Claim 14 line 4 DELETE “such as” and “,” and “,” 
Claim 15 line 3 DELETE “, etc., preferably dimethylformamide (DMF)”
Claim 16 line 5 DELETE “, preferably Pd(OAc)2”
Claim 16 line 6 DELETE “, preferably tri-o-tolylphosphine”
Claim 17 line 4 DELETE “, preferably hydrochloric acid”
Claim 17 line 5 DELETE “, preferably trifluoracetic acid”
Claim 18 line 3 DELETE “, such as” 
Claim 18 line 4 DELETE “, preferably sodium acetate”
Claim 19 lines 3-4 DELETE “, etc., preferably xylene”
Claim 19 line 7 DELETE “, preferably triethylamine”
Claim 19 line 9 DELETE “, preferably potassium carbonate”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of record in paper dated 02/18/2022 have been overcome by the amendments in paper dated 05/18/2022.  The above amendment corrects for ambiguous language “such as” and “preferably”.  Claims 1-19 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625